Citation Nr: 0831202	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left varicocele, status postoperative left internal 
spermatic vein ligation.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran's claim was remanded by the Board in December 
2007 for further development.


FINDING OF FACT

The veteran's left varicocele, status postoperative left 
internal spermatic vein ligation, is manifested by complaints 
of chronic left groin pain without evidence of voiding 
dysfunction to include urine leakage, obstructed voiding, or 
urinary frequency manifested by a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
varicocele, status postoperative left internal spermatic vein 
ligation, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.115b, Diagnostic Code 7529 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to a disability rating in excess of 10 
percent for left varicocele, status postoperative left 
internal spermatic vein ligation.  The Board notes that the 
veteran's claim was received in July 2004.  In August 2004, 
prior to its adjudication of this claim, the RO provided 
notice to the claimant regarding the VA's duty to notify and 
to assist.  Specifically, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the August 2004 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the veteran did not receive an RO letter that notified 
the veteran that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  

In Sanders, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His August 2005 statement of the 
case provided notice of the rating criteria pertinent to his 
claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 

Increased Rating

The veteran seeks a disability rating in excess of 10 percent 
for a left varicocele, status postoperative left internal 
spermatic vein ligation.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate in the pending appeal.

The Board notes further that the veteran's service-connected 
left varicocele is rated by analogy to Diagnostic Code 7529 
(Benign neoplasms of the genitourinary system).  See 38 
C.F.R. § 4.115b, Diagnostic Code 7529.  Where the veteran's 
diagnosed condition does not match any of the diagnostic 
codes contained in the rating schedule, it is permissible to 
rate the condition under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.  A varicocele is a "condition 
manifested by abnormal dilation of the veins of the spermatic 
cord, [which results] in impaired drainage of blood into the 
spermatic cord veins when the patient assumes the upright 
position."  Nici v. Brown, 9 Vet. App. 494, 495 (1996) 
(citing Stedman's Medical Dictionary 1907 (26th ed. 1995)).  
Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  
Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7529.  In this case, renal 
dysfunction is not applicable, so the veteran's disability is 
rated as a voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  A 60 percent 
evaluation is assigned when these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day; a 40 percent 
evaluation is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day; and a 20 percent evaluation contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; a 
10 percent evaluation contemplates daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.  Id.

Obstructed voiding includes ratings ranging from non-
compensable to 30 percent.  A 30 percent evaluation 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A non-compensable evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
Id.

VA outpatient treatment records show that the veteran has 
been seen with ongoing complaints of back pain with left 
groin pain; the records show degenerative disc disease of the 
low back.  In an October 2005 treatment record, the veteran 
complained of frequent urination and occasional dysuria for 
years.  However, in a December 2005 record, the veteran 
denied frequent urination and dysuria as well as bladder 
incontinence.  January 2006 VA records, which document 
chiropractic treatment for the veteran's complaints of low 
back and left groin pain, do not note any bladder control 
problems although the veteran reported in one record that he 
often had burning urination and blood in his stools.  The 
assessment during this time included diagnoses relating only 
to the veteran's low back.  In a January 2006 SSOC, the RO 
noted the above treatment concluding, however, that the 
additional evidence received did not indicate any worsening 
of the service-connected scrotal condition but rather a 
functional overlay of pain aggravated by the veteran's 
nonservice-connected back condition.

A lay statement submitted by G.L. in February 2007 noted 
that, through conversations with the veteran, the veteran has 
experienced increased discomfort and pain from his service-
connected disability.  It was further stated that the veteran 
has difficulty standing for long periods of time, and that he 
had pain from lifting and bending, resulting in missed work.

In December 2007, the veteran submitted a statement noting 
days in which he had missed work purportedly due to his 
service-connected disability.  

The veteran was afforded a VA examination in December 2007.  
At that time, the examiner noted a long history of groin pain 
following a fall during boot camp in 1972.  The veteran's 
left varicocele was noted, though the veteran stated that the 
procedure did not relieve his pain.  X-rays were conducted, 
along with an MRI, and no abnormalities were found.  Although 
the veteran noted frequent urination, neither a daytime 
voiding interval between one and two hours, nor voiding 3 to 
4 times per night was reported.  Post-void residual urine was 
measured at 16 ml.  The examiner opined that the veteran most 
likely had chronic left groin pain.  The examiner further 
stated that the veteran's scar on the left groin was well-
healed and his testicles were okay.

In a January 2008 addendum opinion, the examiner noted that 
the veteran's physical and lab tests were within normal 
limits, and a scrotal ultrasound was requested.  In May 2008, 
a second addendum opinion stated that the veteran had a 
congenital left varicocele, and that he had an internal 
spermatic ligation as standard treatment.  The examiner noted 
that the disability was not progressive, and that it in no 
way affected potency.

A May 2008 VA report stated that the veteran's back x-rays 
showed arthritis and degenerative discs between the 3rd and 
4th lumbar vertebrae and between the 5th lumbar vertebrae and 
the 1st sacral vertebrae.  It was noted that this condition 
was most likely the cause of the veteran's back pain and left 
groin and leg pain.

As to statements by the veteran and G.L. attributing his 
groin pain to his service-connected left varicocele, the 
Board notes neither individual has demonstrated competent 
medical knowledge in this regard.  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
veteran's December 2007 VA examination and ongoing VA 
outpatient records, to include the VA outpatient report of 
May 2008 attributing the veteran's groin pain to his back 
disorder.  

As to the issue of urinary frequency, the record is silent 
for objective evidence that the veteran's service-connected 
disability is productive of voiding dysfunction to include 
urine leakage, obstructed voiding, or urinary frequency 
manifested by a daytime voiding interval between one and two 
hours or awakening to void three to four times per night.  
Further, there is no competent evidence that the veteran's 
service-connected disability is manifested by urinary 
retention requiring intermittent or continuous 
catheterization, or leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  While there are several reports of urinary 
frequency within the veteran's record, none of the veteran's 
VA providers have noted that the veteran's disability is 
manifested by the symptomatology as set forth above such that 
an increased evaluation is warranted at this time.  As noted 
in the June 2008 supplemental statement of the case, the 
current evaluation of 10 percent is based on subjective 
complaints in the treatment records and impressions given as 
left groin chronic pain by health care providers.  The RO 
noted and the Board concurs that there is no objective 
evidence in the record that the veteran's service-connected 
disability alone substantially affects his work.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's left varicocele, 
status postoperative left internal spermatic vein ligation, 
does not meet the criteria for a higher evaluation under 
Diagnostic Code 7529.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.



ORDER


Entitlement to a disability rating in excess of 10 percent 
for left varicocele, status postoperative left internal 
spermatic vein ligation, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


